                            1   Robert A. Julian (SBN 88469)
                                Cecily A. Dumas (SBN 111449)
                            2   BAKER & HOSTETLER LLP
                                1160 Battery Street, Suite 100
                            3   San Francisco, CA 94111
                                Telephone:     628.208.6434
                            4   Facsimile:     310.820.8859
                                Email: rjulian@bakerlaw.com
                            5   Email: cdumas@bakerlaw.com

                            6   Eric E. Sagerman (SBN 155496)
                                Lauren T. Attard (SBN 320898)
                            7   BAKER & HOSTETLER LLP
                                11601 Wilshire Boulevard, Suite 1400
                            8   Los Angeles, CA 90025
                                Telephone:    310.442.8875
                            9   Facsimile:    310.820.8859
                                Email: esagerman@bakerlaw.com
                           10   Email: lattard@bakerlaw.com

                           11   Counsel for Official Committee of Tort Claimants
B AKER & H OSTE TLER LLP




                           12
   A TTORNEYS AT L AW




                                                         UNITED STATES BANKRUPTCY COURT
        O RLANDO




                           13                            NORTHERN DISTRICT OF CALIFORNIA
                           14                                    SAN FRANCISCO DIVISION
                           15   In re:                                               Case No. 19-30088 (DM)
                           16   PG&E CORPORATION                                     Chapter 11
                                                                                     (Lead Case)
                           17            -and-                                       (Jointly Administered)
                           18   PACIFIC GAS AND ELECTRIC
                                COMPANY,
                           19
                                                              Debtors
                           20

                           21
                                □ Affects PG& E Corporation
                           22
                                □ Affects Pacific Gas and Electric Company          CERTIFICATE OF SERVICE
                           23
                                ■ Affects both Debtors
                           24
                                *All papers shall be filed in the Lead Case,
                           25   No. 19-30088 (DM)
                           26

                           27

                           28


                           Case: 19-30089        Doc#    Filed: 07/23/19       Entered: 07/23/19 10:53:00     Page 1 of 3
 1              I, Deanna Heidelberg Lane, do declare and state as follows:

 2              1.       I am employed in Orange County in the State of Florida. I am more than eighteen

 3   years old and not a party to this action. My business address is Baker & Hostetler LLP, 200 S.

 4   Orange Avenue, Suite 2300, Orlando, FL 32801.

 5              2.       I certify that on July 15, 2019, I caused a true and correct copy of the following

 6   document to be served by the method set forth on the Notice Parties Service List attached hereto

 7   as Exhibit A:

 8                   •   First Interim Application Of Baker & Hostetler LLP For Allowance And Payment
                         Of Compensation And Reimbursement Of Expenses For The Period February 15,
 9
                         2019 Through May 31, 2019
10
                I declare under penalty of perjury under the laws of the United States of America, that the
11
     foregoing is true and correct and that if called upon as a witness, I could and would testify
12
     thereto.
13
                Executed this 23 rd day of July 2019, at Orlando, Florida.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                          -2-
Case: 19-30089            Doc#     Filed: 07/23/19      Entered: 07/23/19 10:53:00        Page 2 of 3
                                                                                                                 EXHIBIT A
                                                                                                          Notice Parties Service List
                                                                                                          Served as set forth below




                                                                                                                                                                                                                 METHOD OF
                       DESCRIPTION                                         NAME                              NOTICE NAME                                ADDRESS                              EMAIL                SERVICE
                                                                                                                                                                              stephen.karotkin@weil.com
                                                                                                                                                                              jessica.liou@weil.com
                                                                                                  Attn: Stephen Karotkin, Jessica Liou,   767 Fifth Avenue                    matthew.goren@weil.com
Counsel to Debtors                                          Weil, Gotshal & Manges LLP            Matthew Goren                           New York, NY 10153‐0119                                            Email
                                                                                                                                          650 California Street, Suite 1900   tkeller@kellerbenvenutti.com
Counsel to Debtors                                          Keller & Benvenutti LLP               Attn: Tobias Keller, Jane Kim           San Francisco, CA 94108             jkim@kellerb envenutti.com     Email



                                                                                                                                        77 Beale Street
                                                            PG&E Corporation and                                                        P.O. Box 770000
Debtors                                                     Pacific Gas and Electric Company      Attn: Janet Loduca                    San Francisco, CA 94105                                              Email
                                                                                                                                        450 Golden Gate Avenue                James.L.Snyder@usdoj.gov
                                                                                                  Attn: James L. Snyder, Esq. & Timothy 5th Floor, Suite #05‐0153             timothy.s.laffredi@usdoj.gov
Office of the United States Trustee                         Office of the United States Trustee   Lafreddi, Esq                         San Francisco, CA 94102                                              Email
                                                                                                  Attn: Dennis F. Dunne, Samuel A.      55 Hudson Yards                       ddunne@milbank.com
Counsel for the Official Committee of Unsecured Creditors   Milbank LLP                           Khalil                                New York, NY 10001‐2163               skhalil@milbank.com            Email

                                                                                                                                                                              Paronzon@milbank.com
                                                                                                  Attn: Paul S. Aronzon, Gregory A.       2029 Century Park E, 33rd Floor     Gbray@milbank.com
Counsel for the Official Committee of Unsecured Creditors   Milbank LLP                           Bray, Thomas R. Kreller                 Los Angeles, CA 90067               TKreller@milbank.com           Email
                                                                                                                                                                             bamexampge@gmail.com
                                                                                                                                          541 N. Fairbanks Court, Suite 2200 pge@legaldecoder.com
Fee Examiner                                                                                      Attn: Bruce A. Markell                  Chicago, IL 60611‐3710             traceyrgallegos@gmail.com       Email




                                        Case: 19-30089                     Doc#            Filed: 07/23/19                   Entered: 07/23/19 10:53:00                            Page 3 of 3
